                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

TROY STOIK,

                               Plaintiff,                                       ORDER
       v.
                                                                            18-cv-699-wmc
CANDACE WHITMAN and DR. LARSEN,

                               Defendants.


       Before the court is defendants Candace Whitman and Dr. Larsen’s motion for

change of venue to the Eastern District of Wisconsin. (Dkt. #18.) In their motion,

defendants seek transfer to the Eastern District under 28 U.S.C. § 1404, on the basis that

the Eastern District of Wisconsin is more convenient for the parties and the interest of

justice would not be hindered by transfer. As plaintiff points out in his opposition motion,

the Western District of Wisconsin’s federal courthouse in Madison, Wisconsin, is actually

closer to Fox Lake Correctional Institution, where plaintiff is incarcerated and defendants

are employed, than the Eastern District’s courthouse in Milwaukee. Compare Driving

Directions from FLCI to U.S. Federal Court in Madison, Wisconsin, Google Maps,

http://maps.google.com (53 miles, estimated driving time of 1 hr. 10 min.) with Driving

Directions from FLCI to Milwaukee Federal Building and U.S. Courthouse, Google Maps,

http://maps.google.com (80 miles, estimated driving time of 1 hr. 30 min.). 1

       Perhaps recognizing the flaw in this argument, in their reply brief, defendants switch

tunes, but without expressly acknowledging this change. Now, defendants attempt to


1
 Moreover, as defendants point out, any difference in the speed of docket it either immaterial or
actually weighs in favor of keeping the case in this case. Regardless, the difference is not enough to
outweigh plaintiff’s choice of venue.
argue that the court should transfer venue under 28 U.S.C. § 1406(a), which allows for a

transfer if the venue is improper. Curiously, however, defendants still maintain in their

reply that “venue is proper in the Western District.” (Defs.’ Reply (dkt. #21) 1.) Perhaps

this is a typographical error and defendants intended to state that venue is improper in this

district, but if that is their position -- and it appears that it may be in light of their answer

-- then they needed to seek a transfer under § 1406(a) in their original motion, which they

did not do. See Griffin v. Bell, 694 F.3d 817, 822 (7th Cir. 2012) (“[A]rguments raised for

the first time in a reply brief are deemed waived.”). Moreover, given the relative distance

of the courthouses and the speed of this court to trial, the court finds that defendants have

failed to demonstrate that transfer is warranted under § 1404. See Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219-20 (7th Cir. 1986) (holding that it is defendant’s burden to

demonstrate that transfer is “clearly more convenient”). Accordingly,

       IT IS ORDERED that defendants Candace Whitman and Dr. Larsen’s motion for

change of venue (dkt. #18) is DENIED.

       Entered this 27th day of June, 2019.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                               2
